DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-3, 5-18, 20-28 are pending wherein claims 1, 6, and 14 are in independent form. 
3.	Claims 1, 2, 6, 8, 9, 14 have been amended. 
4.	Claims 4, 19 have been cancelled. Claims 27-28 have been added newly.
Response to Arguments
5.	Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 13 of the remarks, applicant argues, “The Office Action further asserts that paragraphs 11-14, 24—26, 31-34, 40-45, and 48 of Hira ’617 disclose “encapsulating each of the data segments to obtain one of a plurality of packets.” Office Action, at 3-4. However, it would not be obvious to combine White’s current address(j), which is for the purpose of writing data, with any portion of Hira 617 directed to data encapsulation because, once the data are written, White has no need to encapsulate it. Thus, the combination of Hira ’17 and White fails to disclose encapsulating, based on determining a write address of each of a plurality of packets in a memory of a destination end device based on a base address of a first data segment in the data segments and a length of each data segment, each of the data segments to obtain one of the packets. Desai fails to remedy that deficiency”.
		In response, examiner respectfully disagrees because:
	Desai discloses that each NDMA packet includes a write address of the local memory in a destination device and upon receiving the NDMA packets, the destination device writes the data to the write address included in the NDMA packet (Fig. 5-6, Fig. 10). When the write address included in the NDMA packet is 300 (Fig. 10), the destination device writes the received data to the address 300 (Fig. 10, Par 0091-0092). Therefore, the write address in the NDMA packet is the current memory address in the destination device to write the currently received data. Hira (US 20180131617) in view of Desai discloses to include the current write address (such as write address 300, Fig. 10, Fig. 5) in each encapsulated NDMA packet.
		However, Desai does not disclose to determine the current write address based on a base address of a first data segment and a length of each data segment. In this regard, White discloses to determine the current write address based on a base address and the length of each preceding data segments (Fig. 9-12, Par 0094, Par 0099) and write the received data to the current write address. Therefore, Hira in view of White discloses to determine the current write address based on a base address of a first data segment and a length of each data segment.
		Hira in view of Desai discloses to include the current write address (such as write address 300, Fig. 10) in each encapsulated NDMA packet and Hira in view of White discloses to determine the current write address based on a base address of a first data segment and a length of each data segment. Therefore, Hira in view of Desai and White is capable of determining the current write address based on a base address of a first data segment and a length of each data segment and including the determined current write address in an encapsulated NDMA packet (as like current write address 300 in the NDMA packet of Desai, Fig. 10) and it would have been obvious to do so to specify the current write address in the encapsulated packet by the sending device (as like the sending device of Desai) to allow the destination device to write the received data at the specified address and minimize processing at the destination device to determine the current write address and transfer data efficiently from a source device to the destination device (Desai, Par 0038).
7.	On page 15 of the remarks, applicant argues, “Hira ‘617, Fig. 1 and § 27 (emphasis added). As shown, Hira ’617’s virtual switch 106a changes source port information. Hira ’617’s EP 102 does not change the source port information. In addition, the virtual switch 106qa learns a plurality of paths. The virtual switch 106a does not encapsulate information to prompt a different device to learn the plurality of paths. Thus, Hira ’617 fails to disclose a source end device encapsulating each of the data segments to obtain one of the packets, wherein at least two of the packets comprise different source port number information configured to prompt a router to select different forwarding paths for the packets, and wherein the router is different from the source end device”.
		In response, examiner respectfully disagrees because:
		Hira ‘617 discloses that virtual switch 106 and the end point 102 are resided in the same physical device (Par 0012) and therefore, EP 102a includes the virtual switch 106A. As the virtual switch is located in the EP 102A, the source port changed by the virtual switch 106A is performed by the EP 102A. Hira ‘100 discloses that the different source port number configured by an end device (VTEP and EP are located in the same physical device, Par 0013) causes a device (A1, Fig. 1) different from the end device to select different forwarding paths for the packets (Fig. 1-2, Fig. 5, Par 0012-0013, Par 0015, Par 0020, Par 0026-0029, Par 0031-0032, Par 0049-0054).
8.	On page 16 of the remarks, applicant argues, “Hira 617, ¶¶ 28 and 46 (emphases added). As shown, Hira ’617 changes header information based on path congestion levels. The header information is, for example, the source port field. However, Hira ’617 does not change the header information based on whether a preset quantity of packets has been sent”.
		In response, examiner respectfully disagrees because:
	Hira discloses to change the source port number of a received packet to forward the packet through a different path to the destination. Therefore, different packets are forwarded through different paths by changing the source port number of the received packets. Hira further discloses that different paths may be selected for each packet, each flow or flowlet (Par 0040 ---“ In certain embodiments, load balancing, or selecting a path for transmitting packets from a particular virtual switch 106 to another may be done on any granularity level. For example, different paths may be selected for each packet, each flow, or each flowlet. A flowlet may refer to a group or burst of packets within a flow”). Therefore, when a path change occurs for each flow or flowlet, then the path change occurred (changing header information) after sending a preset quantity of packets constituting the flow or flowlet (Fig. 4 shows path change for different flowlets). 
9.	On page 17 of the remarks, applicant argues, “Hira ’617, ¶¶ 40 and 46 (emphases added). As shown, Hira ’617 contemplates changing header information after sending one packet. This is because Hira ’617 changes header information for each packet, each flow, or each flowlet. Thus, Hira ’617 fails to disclose that at least two of the packets comprise different source port number information when a preset quantity of packets greater than one has been sent.”.
		In response, examiner respectfully disagrees because:
		Hira discloses to change the source port number of a received packet to forward the packet through a different path to the destination. Therefore, different packets are forwarded through different paths by changing the source port number of the received packets. Hira further discloses that different paths may be selected for each packet, each flow or flowlet (Par 0040 ---“ In certain embodiments, load balancing, or selecting a path for transmitting packets from a particular virtual switch 106 to another may be done on any granularity level. For example, different paths may be selected for each packet, each flow, or each flowlet. A flowlet may refer to a group or burst of packets within a flow”). Therefore, when a path change (by changing source port number) occurs for each flow or flowlet, then the path change (change of source port number) occurred after sending a plurality of packets constituting each flow or flowlet (Fig. 4 shows path change for different flowlets).
10.	On page 19 of the remarks, applicant argues, “Hendel, ¶¶ 35-36 (emphases added). As shown, Hendel uses sequence numbers to indicate segment receipt, indicate what to expect, and identify missing segments. However, Hendel does not use sequence numbers to set bitmap bits. Nowhere does Hendel disclose bitmaps. Thus, Hendel fails to disclose setting, based on a currently-recetved packet sequence number of a currently-received packet, a currently-received bitmap bit representing the currently-recetved packet to be valid. Consequently, the combination of Hira ’617, Desai, and Craddock fails to disclose each element of claim 6, and thus fails to render obvious claims 6—13 and 23.”
		In response, examiner respectfully disagrees because:
	Claim recites a currently received bitmap bits but does not define that the received bitmap bits are different than the sequence number included in each received packet. The sequence number in a packet comprises a number of bits and therefore, the sequence number in each received packet is considered as the claimed received bitmap bits. Hendel discloses that each packet transmitted by a source node includes a sequence number and the destination node sends an ACK including a next expected sequence number after successfully receiving a packet sent by the source node (Fig. 2, Par 0034-0036). Therefore, the destination node sets the sequence number of a currently received packet (currently received bitmap bits) by providing a next expected sequence number in an ACK packet indicating the successful reception of a current packet (currently received packet to be valid).  
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-3, 5, 14-18, 20-21, 22, 24, 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites to determine the write address of each of a plurality of packets based on a base address of a first data segment and a length of each data segment. Claim further defines that each encapsulated data segment forms each of the plurality of packets. As an example, the first packet is formed by encapsulating the first segment, second packet is formed by encapsulating a second segment and so on. The first packet encapsulating the first data segment includes a write address determined based on a base address of a first data segment and a length of each data segment. Specification discloses that the base address is a write address of the first packet in the group of packets (Par 0087, US PG-PUB 20200304608). Therefore, the write address of the first packet is determined based on the base address, it (the write address of the first packet ) is not determined based on the base address and a length of each data segments. Claim does not exclude the first packet from the plurality of packets (i.e. each of a plurality of packets includes the first packet) and therefore, it is not clear how can the write address of each of a plurality packets (including the first packet) be determined based on the base address and a length of each data segments. 
		Specification further discloses to determine the write address based on a base address and a length of a preceding data segment (Par 0086, US PG-PUB 20200304608). In view of specification, the write address for a second packet would be determined based on a base address and a length of a preceding data segment such as the length of the first data segment. Therefore, in view of specification, the write address for a second packet can not be determined based on a length of each data segment, it (the write address for a second packet) is determined based on a length of each preceding data segment (each data segment preceding the second data segment). As the claim does not define to include the length of each preceding data segment for calculating the write address of each of the plurality of packets, the write address of each packet (i.e. packet 1, 2…n) is determined based on the length of every data segment. According to the claim, the write address for a third packet among the n packets (1, 2, …n) is determined based on a length of each of the n (1, 2, …n) data segments (“based on a base address of a first data segment in the data segments and a length of each data segment) and such a write address will be a wrong address for writing the third packet. In view of specification, the write address for a third packet needs to be determined based on a length of each data segment preceding the third data segment (Par 0086, US PG-PUB 20200304608). Therefore, the claim feature of determining the write address of each of a plurality of packets based on a length of each data segment is not clear.
		Claim 14 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 2-3, 5, 22, 24, 25, 27 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claims 15-18, 20-21, 26 depend upon claim 14 and thereby, are rejected for the reasons discussed above with respect to claim 14.










Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 14-18, 21, 22, 24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hira (US 20180131617 A1, hereinafter referred to as Hira) in view of Hira et al (US 20170295100 A1, hereinafter referred to as Hira ‘100) and further in view of Desai et al (US 20080043732 A1, hereinafter referred to as Desai) and White et al (US 20170139644 A1, hereinafter referred to as White).
		Re claim 1, Hira teaches a packet transmission method implemented by a source end device (source endpoint, Fig. 1-2, Par 0011-0014), the packet transmission method (Abstract) comprising:
	(i) obtaining data segments (application data/payload in each of the plurality of the packets, data corresponds to flow as disclosed in Par 0041) (Fig. 1, Fig. 4-5, Par 0011-0014, Par 0031-0032, Par 0040-0043);
	(ii) encapsulating, information (changing source port number to change the path) when a preset quantity of packets has been sent (different paths may be selected for each packet, each flow or flowlet (Par 0040) and therefore, “a preset quantity of packet” as claimed can be one packet, a number of packets forming a flow, or a number/group of packets constituting a flowlet) (Fig. 2-5, Par 0011-0014, Par 0024-0026, Par 0031-0034, Par 0040-0045, Par 0048); and 
	(iii) wherein the preset quantity is greater than one (flow or flowlet includes a group of packets) (Par 0040-0041);
	(iv) sending the packets (Fig. 2-5, Par 0031-0034, Par 0040-0045, Par 0048).
		Hira does not explicitly disclose:
	(v) determining a write address of each of a plurality of packets in a memory of a destination end device based on a base address of a first data segment in the data segments and a length of each data segment;
	(vi) the different source port number information is configured to prompt a router to select different forwarding paths for the packets, wherein the router is different from the source end device,
	(vii) encapsulating, based on determining the write address, each of the data segments to obtain one of the packets;
	(viii) each of the packets comprises a first header, wherein the first header indicates the write address.
		


		Re component (v), White teaches:
	(v) determining a write address of each of a plurality of packets in a memory of a destination end device based on a base address of a first data segment in the data segments (base memory address, BA(j)) and a length of each data segment (count of longwords/size of data) (Fig. 9-12, Par 0090-0095, Par 0099-0100).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step to determine the write address of each of the packets in the memory of the destination end device based on a base address of a first data segment in the data segments and a length of each data segment, as taught by White for the purpose of efficiently storing data in a destination device, as taught by White (Par 0082-0083).
		Therefore, Hira in view of White discloses to determine a current write address based on a base address of a first data segment and a length of each data segment.
		Re components (vii)-(viii), Desai teaches that 
	(vii) encapsulating, based on 
	(vi) each of the packets comprises a first header (header including Write address), wherein the first header indicates the write address (write address indicating a memory to store the data in the destination node) (Fig. 5, Fig. 6A-B, Fig. 10, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079, Par 0091-0092).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that (vii) encapsulating, based on 
		Desai discloses that each NDMA packet includes a write address of the local memory in a destination device and upon receiving the NDMA packets, the destination device writes the data to the write address included in the NDMA packet (Fig. 5-6, Fig. 10, Par 0012, Par 0050, Par 0061, Par 0070, Par 0078-0079, Par 0091-0092). When the write address included in the NDMA packet is 300 (Fig. 10), the destination device writes the received data to the address 300 (Fig. 10, Par 0091-0092). Therefore, the write address in the NDMA packet is the current memory address in the destination device to write the currently received data. Hira in view of Desai discloses to include the current write address (such as write address 300, Fig. 10, Fig. 5) in each encapsulated NDMA packet.
		However, Desai does not disclose to determine the current write address based on a base address of a first data segment and a length of each data segment. In this regard, Hira in view of White discloses to determine a current write address based on a base address of a first data segment and a length of each data segment. (Fig. 9-12, Par 0094, Par 0099) and write the received data to the current write address. Therefore, Hira in view of White discloses to determine the current write address based on a base address of a first data segment and a length of each data segment.
		Hira in view of Desai discloses to include the current write address (such as write address 300, Fig. 10) in each encapsulated NDMA packet and Hira in view of White discloses to determine the current write address based on a base address of a first data segment and a length of each data segment. 
		Therefore, Hira in view of Desai and White is capable of determining the current write address based on a base address of a first data segment and a length of each data segment and including the determined current write address in an encapsulated NDMA packet (as like current write address 300 in the NDMA packet of Desai, Fig. 10) and it would have been obvious to do so to specify the current write address in the encapsulated packet by the sending device (as like the sending device of Desai) to allow the destination device to write the received data at the specified address (Desai, Par 0078-0079) and minimize processing load at the destination device (by cancelling the current write address determination at the destination device) and improve data transfer efficiency from a source device to the destination device (Desai, Par 0038).
		Re components (vi), Hira ‘100 teaches that
	(vi) the different source port number information (changing source port number SP1, SP2) is configured to prompt a router (A1, Fig. 1) to select different forwarding paths for the packets (different path P1 or P2 selected based on the source port number), wherein the router (A1, Fig. 1) is different from the source end device (EP-A 102, Fig. 1) (Fig. 1-2, Fig. 5, Par 0012-0013, Par 0015, Par 0020, Par 0026-0029, Par 0031-0032, Par 0049-0054).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that (vi) the different source port number information is configured to prompt a router to select different forwarding paths for the packets, wherein the router is different from the source end device, as taught by Hira ‘100 for the purpose of evenly distributing traffic over different paths to reduce congestion and improve network performance, as taught by Hira ‘100 (Par 0003).
		Claim 14 recites a network interface card performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 2, Hira teaches further encapsulating each of the data segments based on currently configured source port number information (packets including header and payload data wherein the header includes source port number) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claims 3, 18, Hira teaches to classify the data segments into groups, wherein the groups comprise a first group and a second group (different flowlets), wherein the packets corresponding to the first group comprise first source port number information (transmitting packets on path of the current flowlet which is associated with a source port number), and wherein the packets corresponding to the second group comprise second port number information (packets corresponding to the new flowlet is transmitted on a less congested path associated with a source port number) (Fig. 4-5, Par 0024-0026, Par 0031-0034, Par 0040-0045, Par 0048).
		Re claim 15, Hira teaches to encapsulate each of the data segments based on currently configured source port number information (packets including header and payload data wherein the header includes source port number) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claim 16, Hira teaches to further send each of the packets upon their encapsulation (sending each packets to the destination) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claim 17, Hira teaches to update configured source port number information of a group of the packets upon encapsulation of the group (updating port number and path congestion) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claims 21, 22, Hira teaches that the data segments are from a set of application data (packets having the same destination 106B/102B) associated with a single work request (Switch 106A forwards all the packets to same/single destination switch 106B and therefore, claimed “single work request” is considered as a forwarding process/rule to forward packets to a single/same destination switch 106B) (Fig. 1-5, Par 0024-0026, Par 0031-0033, Par 0039-0045).
		Re claims 24, 26, Hira teaches that the preset quantity is variable (number of packets in a flowlet depends upon the arrival time gap (threshold time period) between consecutive packets, Par 0041 and therefore, the number of packets in each flowlet would be different based on the threshold time period) (Par 0040-0043).
		Re claim 27, Hira teaches to send each of the packets upon their encapsulation (sending each packets to the destination) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claim 28, Hira teaches to update configured source port number information of a group of the packets upon encapsulation of the group (updating port number and path congestion) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
15.	Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hira, Hira ‘100, Desai, and White as applied to claims 1 and 14 above and further in view of Hendel et al (US 20150006749 A1, hereinafter referred to as Hendel).
		Re claims 5, 20, Hira does not explicitly disclose that each of the packets further comprises a packet sequence number indicating a sending order of a packet.
		Hendel teaches that each of the packets further comprises a packet sequence number indicating a sending order of a packet (Fig. 2, Par 0034-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that each of the packets further comprises a packet sequence number indicating a sending order of a packet as taught by Hendel for the purpose of detecting loss of packet and reassembling the packets, as taught by Hendel (Par 0011, Par 0036-0037).
16.	Claim 6-8, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hira (US 20180131617 A1, hereinafter referred to as Hira) in view of Desai et al (US 20080043732 A1, hereinafter referred to as Desai) and further in view of Craddock et al (US 20090077567 A1, hereinafter referred to as Craddock) and Hendel et al (US 20150006749 A1, hereinafter referred to as Hendel).
		Re claim 6, Hira teaches a packet transmission method implemented by a destination end device (destination endpoint, Fig. 1-2, Par 0011-0014), the packet transmission method (Abstract) comprising:
	(i) receiving packets (packets received by switch 106B, Fig. 2-3, Fig. 5), wherein the packets are based on data segments from a set of application data (packets having the same destination 106B/102B) forming a single work request (Switch 106A forwards all the packets to same/single destination switch 106B and therefore, claimed “single work request” is considered as a forwarding process/rule to forward packets to a single/same destination switch 106B), wherein each of the packets comprises a second header (header including source port number) Hira does not disclose that the packets are forming a single work request for execution by a queue pair of a network interface card); 
		Hira does not explicitly disclose that 
	(ii) the packets are forming a single work request for execution by a queue pair of a network interface card;
	(iii) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of the destination end device,
	(iv) storing each of the packets in the memory based on the write address;
	(v) setting, based on a currently-received packet sequence number of a currently-received packet, a currently-received bitmap bit representing the currently-received packet to be valid.
		Re component (ii), Craddock teaches that 
	(ii) the packets (received packets) are forming a single work request (WQE, CQE) for execution by a queue pair (QP) (send queue, SQ; Receive queues, RQ) of a network interface card (Hardware adapter) (Fig. 3-5, Par 0005, Par 0011-0013, Par 0045-0048, Par 0053-0055, Par 0060).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that (ii) the packets are forming a single work request for execution by a queue pair of a network interface card, as taught by Craddock for the purpose of reducing “the latency incurred during data transfer operations”, as taught by Craddock (Par 0007). 
		Therefore, Hira in view of Craddock discloses that the packets are based on data segments from a set of application data forming a single work request for execution by a queue par (OP) of a network interface card.
		Re component (iii)-(iv), Desai teaches that 
	(iii) each of the packets comprises a first header (header including Write address), wherein the first header indicates a write address of the packet in a memory of the destination end device (write address indicating a memory to store the data in the destination node) (Fig. 5, Fig. 6A-B, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079),
	(iv) storing each of the packets in the memory based on the write address (Fig. 5, Fig. 6A-B, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the steps that (iii) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of the destination end device, (iv) storing each of the packets in the memory based on the write address, as taught by Desai for the purpose of transferring data efficiently, as taught by Desai (Par 0038).
		Re component (v), Hendel teaches to
	(v) set (setting a next expected sequence number in an ACK packet based on the sequence number of a currently received packet), based on a currently-received packet sequence number of a currently-received packet (sequence number of a currently received packet), a currently-received bitmap bit (the sequence number of a current packet received successfully) representing the currently-received packet to be valid (next expected sequence number in an ACK packet indicates the successful reception of a current packet) (Fig. 2, Par 0034-0036). 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step of (v) setting, based on a currently-received packet sequence number of a currently-received packet, a currently-received bitmap bit representing the currently-received packet to be valid, as taught by Hendel for the purpose of detecting loss of packet and reassembling the packets, as taught by Hendel (Par 0011, Par 0036-0037).
		Re claim 7, Hira does not explicitly disclose to receive the packets in a sequential manner; and further store each of the packets upon their receipt.
		Hendel teaches to receive the packets in a sequential manner (packets 3, 4, 5---n are received sequentially); and further store each of the packets upon their receipt (received packets are stored to reassemble) (Fig. 2, Par 0034-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step to receive the packets in a sequential manner; and further store each of the packets upon their receipt, as taught by Hendel for the purpose of detecting loss of packet and reassembling the packets, as taught by Hendel (Par 0011, Par 0036-0037).
		Re claim 8, Hira does not explicitly disclose that each of the packets further comprises a packet sequence number indicating a sending order of a packet, and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number; recording the first packet sequence number upon receiving the first packet; determining, based on the first packet sequence number, a next-to-be-received packet sequence number of a next to-be-received packet; receiving, after receiving the first packet a second packet comprising a second packet sequence number; determining whether the next-to-be-received packet sequence number and the second packet sequence number are the same; and starting a packet loss detection procedure when the next-to-be-received packet sequence number and the second packet sequence number are not the same, wherein the packet loss detection procedure comprises sending a packet retransmission instruction to a source end device.
		Hendel teaches that each of the packets further comprises a packet sequence number indicating a sending order of a packet (sequence number), and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number (packet having sequence no 1); recording the first packet sequence number upon receiving the first packet (first sequence number is recorded, Fig. 2); determining, based on the first packet sequence number, a next-to-be-received packet sequence number of a next to-be-received packet (ACK including next sequence number expected); receiving, after receiving the first packet a second packet comprising a second packet sequence number (receiving packet having sequence number 3); determining whether the next-to-be-received packet sequence number and the second packet sequence number are the same (detecting whether packet of the expected sequence number is received); and starting a packet loss detection procedure when the next-to-be-received packet sequence number and the second packet sequence number are not the same (gap/packet loss is detected when the expected sequence number and the received packet sequence number are not same), wherein the packet loss detection procedure comprises sending a packet retransmission instruction to a source end device (sending an ACK with the expected sequence number) (Fig. 2, Par 0034-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that each of the packets further comprises a packet sequence number indicating a sending order of a packet, and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number; recording the first packet sequence number upon receiving the first packet; determining, based on the first packet sequence number, a next-to-be-received packet sequence number of a next to-be-received packet; receiving, after receiving the first packet a second packet comprising a second packet sequence number; determining whether the next-to-be-received packet sequence number and the second packet sequence number are the same; and starting a packet loss detection procedure when the next-to-be-received packet sequence number and the second packet sequence number are not the same, wherein the packet loss detection procedure comprises sending a packet retransmission instruction to a source end device, as taught by Hendel for the purpose of detecting loss of packet and reassembling the packets, as taught by Hendel (Par 0011, Par 0036-0037).
		Re claim 23, Hira does not explicitly disclose to perform out-of- order resequencing of the packets based on packet sequence numbers (PSNs) of the packets.
		Hendel teaches to perform out-of- order resequencing of the packets based on packet sequence numbers (PSNs) of the packets (out or order packets/segments are reassembled based on the sequence number) (Fig. 4-6, Par 0036-0037, Par 0042-0043, Par 0059-0064, Par 0069, Par 0072-0074).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step to perform out-of- order resequencing of the packets based on packet sequence numbers (PSNs) of the packets, as taught by Hendel for the purpose of detecting loss of packet and reassembling the packets, as taught by Hendel (Par 0011, Par 0036-0037).
17.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hira, Hira ‘100, Desai, and White as applied to claim 1 above and further in view of Pani et al (US 20180367449 A1, hereinafter referred to as Pani).
		Re claim 25, Hira discloses to use different source port number to select different paths (Par 0024-0026). However, Hira does not explicitly disclose that the different source port number information is configured to obtain different paths based on a hash algorithm.
		Pani teaches that the source port number information is configured to obtain paths based on a hash algorithm (Par 0156).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that the source port number information is configured to obtain paths based on a hash algorithm, as taught by Pani for the purpose of detecting network configuration error to improve network performance, as taught by Pani (Par 0002-0003, Par 0030-0031).
		Hira discloses to use different source port number to select/obtain different paths (Par 0024-0026) and Pani teaches to determine a path by performing hash operation on the source port number (Par 0156). Therefore, Hira in view of Pani discloses that the different source port number information is configured to obtain different paths based on a hash algorithm.
Allowable Subject Matter
		Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Hira et al (US 20170295100 A1) discloses to perform congestion aware load balancing in a data center network. To balance the loads in different paths, received packets are routed through different path by changing the source port number corresponding to different path (Fig. 1-4).







Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473